Exhibit 10.5

 

Summary of Executive Officer and Non-employee Director Compensation

 

Set forth below is a summary of the compensation paid by Dril-Quip, Inc. (the
“Company”) to its executive officers and non-employee directors as of the date
of filing of the Company’s Annual Report on Form 10-K. For more information
regarding executive officer and director compensation, please read “Election of
Directors—Director Compensation,” “—Executive Compensation,” and
“—Employment Agreements” contained in the Company’s proxy statement for its 2005
Annual Meeting of Stockholders to be filed with the SEC pursuant to Regulation
14A.

 

Executive Officers.

 

Each of the Company’s Co-Chief Executive Officers (the “Co-CEOs”) are
compensated in accordance with the employment agreements entered into with the
Company prior to the closing of the Company’s initial public offering. Each of
these agreements provides for an annual base salary, as well as an annual
performance bonus for each 12-month period based on (i) the Company’s
performance in the 12-month period ending December 31 against the Company’s
annual budget and (ii) the Company’s return on capital compared to that of a
peer group of companies for the 12-month period ending September 30. In
addition, each agreement provides for an annual grant of a number of options
under the Company’s incentive plan equal to the employee’s base salary
multiplied by three and divided by the market price of the Company’s Common
Stock on the grant date. Each agreement also requires the Company to maintain a
flexible perquisites spending account in the amount of $25,000 each year for
each of the Co-CEOs for use in paying for membership dues, costs associated with
purchasing or leasing an automobile, financial counseling, tax return
preparation and mobile phones. The Company is required to pay the unused and
remaining balances of such accounts annually to the Co-CEOs.

 

Each Co-CEO currently receives a base salary of $469,000. For the 2004 bonus
period, each Co-CEO received a bonus of $269,000. On October 28, 2004, the
Company entered into letter agreements with each of the Co-CEOs pursuant to
which the Co-CEOs waived their rights to receive stock option awards in 2004
under their respective employment agreements in light of the current uncertainty
surrounding stock option expensing.

 

The Company’s Chief Financial Officer (the “CFO”) is compensated with a base
salary and annual bonus as determined by the Co-CEOs and approved by the
Company’s Compensation Committee. The CFO currently receives a base salary of
$177,000. For 2004, the CFO received a bonus of $50,000.

 

Non-Employee Directors.

 

The Company’s non-employee directors receive an annual fee of $50,000, plus a
fee of $1,000 for attendance at each Board of Directors meeting and $1,000 for
each committee meeting, unless the committee meeting is held on the same day as
the Board of Directors meeting. All directors are reimbursed for their
out-of-pocket expenses and other expenses incurred in attending meetings of the
Board or committees thereof and for other expenses incurred in their capacity as
directors.